—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered February 13, 1997, convicting defendant, upon his plea of guilty, of *120criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a determinate term of 3 years, unanimously affirmed.
A review of the entire record establishes a valid waiver of defendant’s right to appeal (see, People v Seaberg, 74 NY2d 1, 11; People v Aponte, 212 AD2d 157). Accordingly, appellate review of the denial of his suppression motion is foreclosed. Concur — Sullivan, J. P., Milonas, Wallach, Williams and Mazzarelli, JJ.